           Case 1:18-cv-08653-VEC-SDA Document 126 Filed 12/09/19 Page 1 of 4




                 12/9/2019




ENDORSEMENT: Plaintiff shall respond to the "Counterclaim
Verified Complaint" and Defendant's Motion to Dismiss by
12/31/2019. Defendant shall file any reply in connection
with his Motion to Dismiss by 1/17/2020. The Clerk of Court is
directed to mail a copy of this Order to the pro se parties. SO
ORDERED. Dated: 12/9/2019
Case 1:18-cv-08653-VEC-SDA Document 126 Filed 12/09/19 Page 2 of 4
Case 1:18-cv-08653-VEC-SDA Document 126 Filed 12/09/19 Page 3 of 4
Case 1:18-cv-08653-VEC-SDA Document 126 Filed 12/09/19 Page 4 of 4
